FILED
                                                  United States Court of Appeals
                     UNITED STATES COURT OF APPEALS       Tenth Circuit

                           FOR THE TENTH CIRCUIT                        April 29, 2014

                                                                     Elisabeth A. Shumaker
                                                                         Clerk of Court
ROSA BACCUS; MYRA BACCUS,
a/k/a Myra Hawthorne, individually
and as Mother and next friend of K.B.
and K.B., minor children;
LASHAUNNA BACCUS,

             Plaintiffs-Appellants,

and                                                       No. 13-7053
                                                 (D.C. No. 6:10-CV-00389-JHP)
TALISHA WINSTON,                                          (E.D. Okla.)

             Plaintiff-Appellee,

and

MARIANNE BACCUS;
KORDEL BACCUS,

             Plaintiffs,

v.

CLARENCE BACCUS,

             Defendant-Appellant.


                            ORDER AND JUDGMENT*
*
      After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Before BRISCOE, Chief Judge, PORFILIO and O’BRIEN, Circuit Judges.


      The parties in this appeal, all proceeding pro se, are relatives of Kevin Baccus.

After Kevin was murdered by an unknown assailant, Metropolitan Life Insurance

Company (“MetLife”), the issuer of Kevin’s group life insurance policy, filed an

interpleader action in district court naming all of Kevin’s known relatives as

defendants. At the time of his death, Kevin’s brother, Clarence Baccus, was the

named beneficiary in the policy. Just a short time before Kevin was murdered,

however, he had changed his policy to substitute Clarence for his wife, Myra Baccus,

and had eliminated his mother, Rosa Baccus, as a contingent beneficiary. Because

Clarence was identified as a possible suspect in Kevin’s murder, MetLife was

concerned about the possibility of competing claims for the insurance proceeds.

      Consistent with the interpleader process, MetLife deposited the group life

benefits, plus interest, into the court’s registry and sought to be discharged from the

case. The district court granted the motion for discharge and entered judgment in

favor of MetLife pursuant to Fed. R. Civ. P. 54(b).1 None of the parties filed an

appeal from the district court’s Rule 54(b) judgment.



1
       Rule 54(b) permits a district court to enter final judgment “as to one or more,
but fewer than all, claims or parties” after determining “that there is no just reason
for delay.”


                                          -2-
      With MetLife terminated from the case, the district court realigned the parties,

naming Clarence as the defendant and all of the other family members as plaintiffs.

This realignment was based on the court’s determination that Oklahoma’s slayer

statute might apply to bar Clarence from receiving the insurance proceeds and the

remaining family members had claims as contingent beneficiaries.

      The district court subsequently decided to appoint counsel for Kevin’s minor

children, and for Talisha Winston, one of Kevin’s adult daughters. Ms. Winston and

her attorney, and the attorney for the minor children appeared at the scheduled

settlement conference, but no other parties appeared. The magistrate judge then

recommended that an order enter setting a hearing for Clarence to personally appear

and show cause why judgment should not be entered against him. Clarence filed an

objection to the recommendation, but the district court adopted it and scheduled a

show cause hearing, with a pretrial conference to follow that hearing. Clarence did

not appear at the show cause hearing or pretrial conference; Ms. Winston was the

only party to appear.

      The court determined that judgment should be entered against Clarence for his

failure to appear at the settlement conference, the show cause hearing, and the

pretrial conference and should be entered in favor of Ms. Winston and the minor

children. The court directed that the insurance proceeds be paid to the Estate of

Kevin Baccus and be held in the court coffers until state probate proceedings were

initiated. Clarence, Myra, and Rosa then filed a joint notice of appeal from the


                                         -3-
district court’s order.2 Those parties subsequently filed an amended notice of appeal

indicating that they were also appealing from the district court’s December 2011

judgment in favor of MetLife.3

      On appeal, appellants argue the merits of the underlying action, insisting that

there are no family members adverse to Clarence, he should receive the life insurance

proceeds as the named beneficiary, and MetLife failed to deposit sufficient interest

with the insurance proceeds. But their opening brief fails to meaningfully address the

district court’s rationale for its decision—that judgment against Clarence was

appropriate as a sanction for failing to show up for scheduled court conferences and

hearings. In their thirty-page brief, there is only one sentence that appears relevant to

the district court’s rationale. That sentence states:

      Did the District Court[’s] failure to force the other Appellants and
      Appellee to comply with [the scheduling order], and its subsequent
      failure to issue sanctions or orders to comply, create a bias and
      predisposition so heavily weighted against the Appellant Beneficiary
      that it denied his due process rights, and negated the necessity of the
      pre-trial conference.


2
       LaShaunna Baccus did not join in the notice of appeal, but prior to the
expiration of the thirty-day period to file an appeal, she did join with the other
appellants in filing a motion for stay pending appeal. We construe the motion for
stay as the functional equivalent of her notice of appeal. See Smith v. Barry,
502 U.S. 244, 248-49 (1992) (“If a document filed within the time specified by
Rule 4 gives the notice required by Rule 3, it is effective as a notice of appeal.”)
3
       None of the appellants filed a timely notice of appeal from the December 2011
judgment in favor of MetLife; therefore, it may not be reviewed in this appeal.
See Fed. R. App. P. 4(a)(1)(A) (notice of appeal must be filed within 30 days after
entry of the judgment or order appealed from).


                                           -4-
Aplt. Br. at 6. But this issue was not developed any further in the brief.

      Appellants bear the burden of demonstrating error in the district court’s

decision. See Hernandez v. Starbuck, 69 F.3d 1089, 1093 (10th Cir. 1995). While

we liberally construe the filings of pro se appellants, see Ledbetter v. City of Topeka,

Kan., 318 F.3d 1183, 1187 (10th Cir. 2003), we are “not required to manufacture an

appellant’s argument on appeal when [he] has failed in [his] burden to draw our

attention to the error below.” Hernandez, 69 F.3d at 1093 (internal quotation marks

omitted). Given the lack of any meaningful argument responsive to the court’s

rationale for its decision, appellants have waived any challenge to that decision.

See Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 679 (10th Cir. 1998) (“Arguments

inadequately briefed in the opening brief are waived.”).

      Because appellants fail to identify any error in the district court’s rationale for

its decision, this appeal is frivolous. Accordingly, we dismiss the appeal. We also

deny appellants’ motions to proceed without prepayment of costs and fees.

See DeBardeleben v. Quinlan, 937 F.2d 502, 505 (10th Cir. 1991) (concluding

“a reasoned, nonfrivolous argument on the law and facts in support of the issues

raised on appeal” is a prerequisite for leave to proceed on appeal without prepayment

of costs and fees). We remind appellants of their obligation to pay the filing and




                                          -5-
docket fees in full. See Kinnell v. Graves, 265 F.3d 1125, 1129 (10th Cir. 2001).

All other pending motions are denied as moot.


                                              Entered for the Court


                                              John C. Porfilio
                                              Circuit Judge




                                        -6-